Citation Nr: 1036206	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a low 
back disability.

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran's daughter, K.L.




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1955 to December 1958.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of January and May 2004 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.   

Procedural history

In May 1959, the RO denied the Veteran's service-connection claim 
for a back condition.  The Veteran did not appeal.  Subsequently, 
in June 1985, the Veteran filed a request to reopen his 
previously-denied claim.  This request was denied by the RO in 
July 1985, and again by the Board in April 1987.  

In July 2003, the Veteran filed another request to reopen his 
previously denied low back claim.  The RO denied this request in 
a January 2004 rating decision.  The Veteran disagreed with this 
decision and perfected an appeal as to that issue.

In the above-referenced May 2004 rating decision, the RO also 
denied the Veteran's service-connection claim for a heart murmur.  
The Veteran disagreed with this decision, and timely perfected an 
appeal as to that issue as well.  The appeals have been merged 
for the sake of economy.

In April 2006, the Veteran was scheduled for a personal hearing 
chaired by a Veterans Law Judge at the RO.  Due to illness, the 
Veteran was unable to appear for the hearing.  His daughter and 
his representative appeared on his behalf.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
The Board notes that the VLJ who conducted the April 2006 hearing 
has since retired from the Board.  The Board sent the Veteran a 
letter dated July 19, 2010 asking whether he would like the 
opportunity to testify at another hearing before a different VLJ.  
The letter specifically notified the Veteran that if he does not 
respond within 30 days, the Board will assume he does not want a 
hearing and will proceed accordingly.  This 30 day period has 
expired, and the Veteran has not submitted any response to the 
letter.  Accordingly, the Board will proceed with the 
adjudication of the Veteran's claims.

The Board remanded the Veteran's claims in August 2006 and in 
February 2009 for further evidentiary and procedural development.  
Such has been achieved, and the Appeals Management Center (AMC) 
readjudicated the Veteran's claims in a May 2010 supplemental 
statement of the case (SSOC).  The Veteran's claims file has been 
returned to the Board for further appellate review.

In July 2010, the Veteran's representative submitted additional 
argument and evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

Issues not on appeal

In February 2009, the Board denied the Veteran's claims of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and for heart disease.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2009).

Remanded issue

The Veteran's heart murmur claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  In April 1987, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disability.  

2.  The evidence associated with the claims folder subsequent to 
the Board's April 1987 decision is cumulative or redundant of the 
evidence of record at the time of the last prior final denial, 
and does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  The April 1987 Board decision which denied the Veteran's 
service-connection claim for a low back disability is final.  38 
C.F.R. § 20.1100 (2009).

2.  Since the April 1987 Board decision, new and material 
evidence has not been received with respect to the Veteran's 
claim of entitlement to service connection for a low back 
disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service-connection for a low 
back disability.  Implicit in his claim is the contention that 
new and material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.  As discussed 
elsewhere in this decision, the Board is remanding the Veteran's 
heart murmur claim.




Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded the Veteran's claims in August 
2006 and in February 2009.  In both decisions, the Board 
instructed the RO to send the Veteran specific notice of the 
reasons why his low back claim was originally denied, and the 
type of evidence necessary to reopen his claim per the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  Despite 
the fact that the Veteran was sent additional letters pertaining 
to his low back claim in September 2006 and May 2009, the Veteran 
was never afforded specific notice of why his claim were 
previously denied.   [The September 2006 letter did however 
include definitions of "new" and "material," closely mirroring 
the language of 38 C.F.R. § 3.156(a).] 

The Veteran's representative has requested that the Veteran's low 
back disability claim be remanded for a third time so that the 
Veteran could be afforded notice that "the new evidence must 
show a nexus between the veteran's current back condition and his 
military service."  See the July 15, 2010 Informal Hearing 
Presentation, page 3.  The Veteran's representative further 
asserted that the Veteran was not informed that "he could show 
this nexus through a medical opinion or testimony regarding 
continuous symptomatology since military service."  Id.  
Although the Veteran's representative's observations as to the 
deficiencies of the notice letters are correct, by his own 
statements the representative has demonstrated actual knowledge 
of the bases of his prior denial, and of what evidence could be 
submitted by the Veteran to support his claim to reopen.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) [actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim].  As such, the Veteran 
has not been prejudiced by the lack of proper notification under 
Kent, and any Stegall violation associated with the Veteran's 
Kent notice [or lack thereof] is rendered moot. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  The Board observes that the Veteran is over the age of 
75 and that his appeal has been advanced on the Board's docket.  
In light of the actual knowledge of the information necessary to 
reopen the claim presented by the Veteran's representative, 
remanding this case back to the RO for further VCAA development 
would be an essentially redundant exercise and would result only 
in additional delay with no benefit to the Veteran. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided].

Thus, the Board's remand instructions as they pertained to the 
Veteran's low back claim were effectively complied with.  See 
Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under 
Stegall VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA pertaining to his low back disability claim by letters 
mailed in December 2003, March 2006, September 2006, and July 
2007.  To the extent that the Veteran may not have been provided 
with complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of final decisions.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's claim in May 
2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning new and material evidence claims in particular, as 
discussed in detail above, the Veteran has demonstrated that he 
has actual knowledge of the bases for the previous denial of his 
low back claim, and what evidence would be new and material to 
reopen his low back service-connection claim, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Thus any inadequacy in Kent 
notice is rendered moot and in no way prejudices the Veteran.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, and his, his wife's, and his daughter's lay 
statements have been obtained.  The Board notes that VA's duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until that claim has been reopened 
based on the submission of new and material evidence.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, and has retained 
the services of a representative.  See 38 C.F.R. § 3.103 (2009).  

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a low back disability was 
previously denied by the Board in an April 1987 decision.  The 
Veteran did not appeal this decision, and it became final.           
38 C.F.R. § 20.1100 (2009).

In essence, the Board denied the Veteran's back disability claim 
in April 1987 because the evidence of record at the time failed 
to demonstrate that the Veteran's current back disability had its 
onset in, or was otherwise related to the Veteran's military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after April 
1987] evidence bears directly and substantially upon the specific 
matter under consideration, namely whether there is evidence that 
any of the Veteran's current low back disability is related to an 
in-service disease or injury.  

After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability has not been submitted.

The evidence pertaining to the Veteran's low back disability 
claim of record prior to the April 1987 Board decision included 
the Veteran's service treatment records, which note in-service 
treatment for back pain.  Additionally of record were the 
Veteran's post-service medical records, which contained diagnoses 
of low back strains, back pain, scoliosis, arthritis, and 
treatment reports documenting the Veteran's low back surgery in 
1978.  Also of record prior to the April 1987 Board decision were 
the Veteran's lay assertions that his low back disability had its 
onset during his military service [due to two specific injuries], 
and his wife's assertions that the Veteran experienced severe 
pain in his back continuously since service, to include instances 
where he was bedridden, and when the "pain in his back was so 
severe he landed on the floor" and "could not be moved."  See 
the February 1986 letter from the Veteran's spouse.  Finally, a 
nexus opinion was of record indicating the presence of a 
herniated nucleus pulposus, and that the extrusion of the disc 
"could be as a result of the alleged injuries in service."  See 
the June1986 VA examiner's report, page 2.   
The evidence pertaining to the Veteran's claim added to the 
claims folder since April 1987 consists of VA and private 
treatment records, the Veteran's and his daughter's personal 
statements, and an Internet printout pertaining to herniated 
discs, submitted in July 2010.

Although the Veteran's VA and private treatment records do in 
fact indicate continued treatment for the various low back 
disabilities above, they crucially do not indicate whether any 
such disability developed because of the Veteran's military 
service.  As such, these medical records are not new and 
material.              See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of nexus, does 
not constitute new and material evidence].  

With respect to the Veteran's personal statements, the Board 
notes that although he reports that his current disabilities had 
their onset in, or were caused by his service, such statements 
are cumulative and redundant of statements made prior to the 
April 1987 Board decision.  Additionally, the Veteran's 
daughter's testimony [which included recollections of seeing the 
Veteran bedridden and crawling on the floor from one room to 
another due to back pain] are also redundant of observations and 
assertions made by the Veteran's wife prior to the April 1987 
Board decision.  Both the Veteran's wife's pre-1987 statements 
and his daughter's post-1987 statements serve to demonstrate a 
relationship between the Veteran's service and his current back 
disability through continuity of symptomatology.  As such, 
contrary to the assertions of the Veteran's representative [see 
the July 15, 2010 Informal Hearing Presentation, pages 2 and 3], 
the Veteran's daughter's testimony is essentially reiterative of 
previously-expressed contentions, and therefore are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again 
noted that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

With respect to the article by Dr. E.G.D. submitted by the 
Veteran in July 2010, although the article discusses the 
progression of herniated discs in general, it contains no 
information or analysis specific to the Veteran's case, and does 
not indicate that a relationship exists between the Veteran's 
current disability and his military service.  As such, the 
treatise evidence submitted by the Veteran, although new, is not 
material in the instant case.

Critically, there is no evidence which has been added to the 
record subsequent to the above-referenced April 1987 Board 
decision which demonstrates that a relationship exists between 
the Veteran's current back disability and his military service 
other than that which was already considered by the Board in 
1987.  

The additional evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's claim 
may not be reopened, and the benefit sought on appeal remains 
denied.

The Board notes in passing that the Veteran's representative has 
recently requested that the Board remand his low back disability 
claim so that an additional VA examination or nexus opinion can 
be obtained.  See the July 15, 2010 Informal Hearing 
Presentation, pages 5 and 6.  Crucially however, VA's statutory 
duty to assist a claimant in the development of a previously 
finally-denied claim does not attach until the claim has been 
reopened based on the submission of new and material evidence.  
Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  As discussed above, new and 
material evidence sufficient to reopen the Veteran's service-
connection claims for his low back disability has not been 
submitted.  Thus, remanding the claim to obtain a medical 
examination or opinion is not required.  
ORDER

The request to reopen the previously-denied claim of entitlement 
to service connection for a low back disability is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's heart murmur claim must be remanded for further 
evidentiary development.  

In this case, the medical evidence indicates that the Veteran was 
first diagnosed with a heart murmur during service.  Service 
treatment reports describe the murmur as "functional in 
origin," and an October 2007 VA examiner indicated that the 
Veteran's heart murmur is a "functional murmur."  The October 
2007 VA examiner opined that the Veteran's murmur was "NOT a 
part and parcel of his currently diagnosed heart conditions (i.e. 
coronary artery disease and atrial fibrillation)."  [Emphasis as 
in the original report.]

Subsequently, in July 2009, a different VA examiner opined that 
there is no evidence in the record of a systolic murmur being 
related to a congenital defect, and that the Veteran's murmur is 
"not related to any underlying organic or structural heart 
disease."  The July 2009 examiner also indicated that "there is 
no evidence of any disability related to a heart murmur."  See 
the July 2009 VA examiner's report, pages 1 and 2.  

The Veteran's representative currently argues that the Veteran's 
service-connection claim for heart murmurs requires consideration 
as to whether any underlying disability that causes his current 
heart murmur can be service-connected.  The Veteran has submitted 
medical treatise evidence indicating that heart murmurs can be 
caused by other physiologic conditions such as anemia, fever, or 
thyrotoxicosis, and specifically noted that the Veteran has been 
found several times to have anemia.  See the July 15, 2010 
Informal Hearing Presentation, page 7.  The Veteran's 
representative has specifically requested that the Board remand 
the Veteran's heart murmur claim to afford the Veteran a VA 
examination [as opposed to a simply a medical opinion], to 
determine whether it is as least as likely as not that the 
Veteran has any current disability which was evidenced by a heart 
murmur during his military service.  Id. 

Because there are still unanswered questions regarding the 
current nature and etiology of the Veteran's heart murmur, the 
Board finds that additional medical evidence is needed.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also       38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for his heart 
murmur.  The RO should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not already in the 
record on appeal.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.  

2.  The VBA should then schedule the 
Veteran for a cardiovascular examination.  
The examiner should review the Veteran's 
VA claims folder and a copy of this 
REMAND, and after a thorough examination, 
should provide an opinion, with supporting 
rationale, as to the following questions:

(a.)  Is the Veteran's current heart 
murmur a congenital defect in and of 
itself?  If not, is the murmur a 
symptom of a congenital defect?  If 
so, please identify the defect, and 
comment upon the findings of the July 
2009 VA examiner.

(b.)  If the Veteran's current murmur 
is not a congenital defect, or a 
symptom of a congenital defect, is 
the Veteran's current heart murmur a 
diagnosed disease entity in and of 
itself [either congenital or non-
congenital]?  If so, is it as likely 
as not [50 percent or higher degree 
of probability] that the heart murmur 
disability had its onset in, was 
aggravated by, or is otherwise 
related to the Veteran's active duty 
military service?  

(c.)  If the Veteran's current murmur 
is not a congenital defect, a symptom 
of a congenital defect, or a disease 
entity in and of itself, is the 
Veteran's current heart murmur a 
symptom of another underlying 
disorder?  If so, is it as likely as 
not that that underlying disorder had 
its onset in, was aggravated by, or 
is otherwise related to the Veteran's 
active duty military service?  

All diagnostic testing or specialist 
consultation deemed necessary should be 
scheduled.  If the Veteran indicates that 
he cannot appear for a scheduled 
examination, or if he fails to report to 
scheduled examination, the VBA should 
obtain a VA medical opinion addressing the 
questions outlined above.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to provide the basis for all 
opinions reached.

(4.)  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record, 
and readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


